Citation Nr: 0726544	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
lower back disability, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 2000 to April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that assigned a 20 percent disability 
rating for low back disability, after granting service 
connection for the same.  The veteran appealed the assigned 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary and 
procedural development.

Reasons for Remand

VCAA/Dingess notice

Although the RO sent the veteran a notice letter in September 
2003, that letter involved her claims of service connection.  
The letter did not inform the veteran of what evidence is 
necessary to substantiate an increased rating claim or inform 
her of what evidence or information she is to provide to VA.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006).  

In addition, there has been a significant recent judicial 
decision that affects this case.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) indicated, with respect to claims 
for increased disability ratings, such as the instant case, 
dictates that the claimant is also to be provided notice that 
an effective date for the award of benefits will be assigned 
if an increased disability rating is awarded.

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  Any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Medical examination 

The veteran was last afforded a medical examination in 
October 2003.  Since the veteran's case is being remanded for 
additional development and the VA examination is nearing four 
years old, the Board believes a more contemporaneous 
examination is necessary to adequately address the nature of 
the veteran's disability. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should send the veteran corrective 
notice which complies with the 
notification requirements outlined by the 
VCAA and the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  VBA should contact the veteran and ask 
that she identify any recent VA or non-VA  
medical examination, hospitalization or 
treatment records pertaining to her lower 
back disability.  Any records so 
identified and obtained should be 
associated with the veteran's VA claims 
folder.  

3.  After the foregoing has been 
completed, the veteran should be afforded 
a VA orthopedic examination to determine 
nature and severity of her service 
connected low back disability.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.  

The examiner(s) should specify what 
measurable degree of lumbar spine 
impairment is attributable to her service-
connected low back disability and comment 
on the degree of functional loss due to 
pain, weakened movement, excess 
fatigability, or incoordination, 
preferably in terms of additional 
limitation of motion.  The examiner(s) 
should discuss the presence or absence of 
unfavorable or favorable ankylosis of the 
entire thoracolumbar spine and unfavorable 
ankylosis of the entire spine.  The total 
number and duration (number of days in the 
past 12 months) of any incapacitating 
episodes of intervertebral disc syndrome 
should be given, as well as comment on any 
related chronic neurological 
manifestations.  An incapacitating episode 
is defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest.  Chronic 
neurological manifestations are defined as 
neurological manifestations and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  For any neurological defects 
found, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis (mild, moderate, or 
severe) caused by the veteran's low back 
disability.  A complete rationale for any 
opinion expressed must be provided.  If 
the examiner cannot answer the above 
without resorting to speculation, then he 
or she should so state.

4.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to an increased rating for a 
lower back disability.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

